 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PETER CABRERA,                                      Case No. 1:15-cv-01547-LJO-EPG-HC

12                  Petitioner,                          ORDER DIRECTING RESPONDENT TO
                                                         FILE RESPONSE TO PETITIONER’S
13           v.                                          MOTION TO STAY PETITION

14   JEFF MACOMBER,

15                  Respondent.

16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. On August 7, 2018, the undersigned issued findings and recommendation to deny

19 the petition. (ECF No. 28).
20          On November 15, 2018, Petitioner filed the instant motion to stay the petition. (ECF No.

21 36). Petitioner argues a stay is necessary so that he can return to state court to exhaust new

22 claims based on new evidence.

23          IT IS HEREBY ORDERED that Respondent SHALL FILE a response to Petitioner’s

24 motion to stay within twenty-one (21) days after the date of service of the motion. Petitioner may

25 file a reply within seven (7) days after Respondent’s response is served.

26 ///
27 ///

28 ///

                                                     1
 1         The current deadline for Petitioner to file objections to the findings and recommendation

 2 is December 6, 2018, and the Court previously informed Petitioner that no further extensions will

 3 be permitted absent extraordinary circumstances. (ECF No. 35). Petitioner’s motion to stay does

 4 not change the deadline to file objections to the findings and recommendation.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    November 16, 2018                         /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
